Citation Nr: 9932296	
Decision Date: 11/16/99    Archive Date: 11/29/99

DOCKET NO.  98-07 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for hepatitis C, with 
cirrhosis of the liver.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1962 to June 
1965.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied the claim as not well 
grounded.

The veteran provided testimony at a personal hearing held 
before the RO in October 1998, a transcript of which is of 
record.



FINDINGS OF FACT

1.  The service medical records confirm that the veteran was 
hospitalized for treatment of injuries sustained in a motor 
vehicle accident during his period of active service; the 
records of his hospitalization appear to be complete and to 
rule out a blood transfusion.

2.  The veteran claims that he was given a blood transfusion 
when he was hospitalized during service for injuries 
sustained in a motor vehicle accident, however he has 
acknowledged that he was unconscious when he was purportedly 
given the blood transfusion.

3.  Even if the veteran had been given a blood transfusion 
during service, there is no competent medical evidence which 
relates his hepatitis C, with cirrhosis of the liver, to his 
period of active duty, to include a blood transfusion 
therein.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
hepatitis C, with cirrhosis of the liver, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The service medical records show no diagnosis of 
or treatment for hepatitis C or cirrhosis of the liver during 
the veteran's period of active duty.  However, these records 
do show that on January 1, 1965, the veteran was a passenger 
in an automobile which was involved in an accident.  Medical 
records from the United States Army Hospital in Frankfurt, 
Germany, reflect that the veteran was brought directly to 
this hospital for treatment after the accident on January 1, 
1965.  At the time of admission, the veteran was intoxicated 
and remembered no details of the accident.  At that time, he 
was found to have sustained a cerebral concussion, with no 
artery or nerve involvement; multiple lacerations and 
abrasions to the face, with no artery or nerve involvement; a 
contusion of the face; and a closed fracture, comminuted, of 
the right tibia, with no artery or nerve involvement.  Upon 
admission to the hospital, the veteran was taken to the cast 
room where the fracture was reduced by closed manipulation 
and placed in a long leg cast.  He was admitted to the 
recovery room and followed jointly by neurosurgery and 
orthopedics until his "CNS" status cleared and he was sent 
to the regular ward.  Approximately one week after his 
admission, it was noted that the position and alignment of 
the fracture was excellent in the plaster cast, and that the 
veteran had begun weight bearing.  His cast was changed 
toward the end of January, and he progressed to where he was 
fully weight-bearing with no pain at the fracture site.  It 
was noted during this hospitalization that initial "CBC" 
was within normal limits, but initial urinalysis demonstrated 
microscopic hematuria.  However, follow-up urinalysis was 
within normal limits.  Urine culture and serology were both 
negative.  He was discharged in February 1995.  The records 
for the veteran's treatment appear to be complete and include 
records of oral, IV, and blood intake.  These records appear 
to clearly rule out any blood transfusion.

The service medical records do not state whether or not the 
veteran received a blood transfusion during this period of 
hospitalization, or during his period of active duty in 
general.

It is noted that the service records show that the January 
1965 motor vehicle accident was determined to have occurred 
in the line of duty.

The record shows that the veteran underwent VA orthopedic and 
neuropsychiatric examinations in January 1966.  These 
examinations contain no findings of hepatitis C or cirrhosis 
of the liver.

The veteran's claim of entitlement to service connection for 
hepatitis C was received by the RO in September 1997.  At 
that time, the veteran noted that he was in a motor vehicle 
accident during service in January 1965, where he went 
through the windshield and sustained numerous injuries.  He 
was subsequently treated at a military hospital, where he 
asserted that he received a blood transfusion.  The veteran 
reported that he believes this is why he now had hepatitis C.  
Further, he stated that he understood that hepatitis C often 
took 20 to 30 years to manifest.

Various private medical records were subsequently added to 
the file that cover the period from September to October 
1997.  These records show that the veteran was hospitalized 
in September 1997 after he fainted in his home.  It was noted 
that he had been experiencing loose, watery, dark stools 1 to 
2 days prior to admission.  On admission, it was noted that 
his past medical history included measles, mumps, chickenpox, 
and whooping cough when he was younger.  Also, it was noted 
that the veteran may have had pneumonia when he was younger 
as well.  It was further noted that the veteran was 
hospitalized in 1981 for a myocardial infarction.  
Tonsillectomy and adenoidectomy was done at the age of 8 
(eight).  Right cataract extraction was done in 1992.  
However, it was noted that the veteran had seen an 
optometrist 1 to 2 months earlier who informed him that he 
perhaps had glaucoma.  Additionally, it was noted that the 
veteran had "preexcitation" of the Wolff-Parkinson-White 
Syndrome in 1991.  Circumcision was done at birth.  It was 
also noted that the veteran had sustained a fractured right 
tibia in January 1965.  Regarding habits, it was noted that 
the veteran used to drink as much as 12 cans a beer a day, 
but stopped 9 years earlier.  It was noted that he went to AA 
on occasions.  Further, it was noted that the veteran had 
smoked 1 and 1/2 packs of cigarettes a day for the last 25 
years.  It was also noted that the veteran had used illicit 
drugs many years earlier, but had "no history of 
hepatitis."  

During this hospitalization, the veteran received a blood 
transfusion, and underwent an esophagogastroduodenoscopy, 
among other tests and procedures.  Laboratory data included 
the following: hepatitis A total antibody was negative; 
hepatitis B surface antigen was negative; hepatitis B core 
antibody was positive; hepatitis core antibody IgM was 
negative; hepatitis B surface antibody was 4.2, which implied 
that the veteran was not immune from hepatitis B; and 
hepatitis C antibody was reactive.  Discharge diagnoses were 
upper gastrointestinal bleeding from gastric and esophageal 
varices; gastric ulcer which was not bleeding; hepatitis C; 
probable chronic hepatitis; status-post hepatitis B, but it 
was noted that the veteran was not immune; status-post 
myocardial infarction in 1981; status-post catheter ablation 
for Wolff-Parkinson-White syndrome; and low high-density 
lipoprotein (HDL) cholesterol.  It was noted that on 
discharge the veteran was given literature on hepatitis and 
liver disease.

Subsequent records from October 1997 continue to note that 
the veteran had hepatitis C, with cirrhosis of the liver.  
However, nothing in these records related the veteran's 
hepatitis C, with cirrhosis of the liver, to his period of 
active duty.

In a January 1998 statement, the veteran stated that he was 
never treated in the military for hepatitis C, as he was not 
aware that he had it.  In fact, he stated that he was not 
aware he had hepatitis C until after service, when he fainted 
on one occasion and was taken to the hospital.  It was at 
that time that he was informed that he had hepatitis C.  
Furthermore, he stated that he was advised that the condition 
would lie virtually dormant for many, many years before it 
manifested itself.  The veteran also stated that he had 
already submitted all the information regarding post-military 
treatment, and had nothing more to offer in the way of 
information at this time.

In a February 1998 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
hepatitis C as not well grounded.  The RO noted that the 
service medical records were completely negative for 
complaints of or treatment for hepatitis, and that the post-
service medical evidence showed that the veteran was treated 
and diagnosed with chronic liver disease many years following 
service.  Further, it was noted that no evidence had been 
received which showed cirrhosis of the liver to a degree of 
10 percent disablement within the one year applicable 
presumptive period after service.

The veteran appealed the February 1998 rating decision to the 
Board.  In his March 1998 Notice of Disagreement, the veteran 
took exception to the RO's denial based on the fact that the 
condition was not present to a compensable degree within a 
year of his military service.  The veteran stated that his 
physician informed him that it was a commonly known and 
accepted fact in the medical world that hepatitis can lie 
dormant for some 20 to 30 years before there are any symptoms 
or outward signs.

The veteran submitted medical treatise evidence on hepatitis 
that he obtained from the internet.  Among other things, 
these records state that many cases of hepatitis went 
undiagnosed because the disease is mistaken for flu or 
because there were no symptoms at all.  It was stated that 
hepatitis was a general term that meant inflammation of the 
liver, and applied to a group of viral disorders known as 
hepatitis A, B. C, D, and E.  Another type of hepatitis was 
brought on through alcohol abuse or the use of drugs, or by 
ingestion of toxins in the environment.  Further, it was 
stated that current studies indicated that most (80 percent) 
of people infected with hepatitis C would develop a chronic 
state of infection, and that about 30 percent of those with 
chronic infection would go on to develop cirrhosis of the 
liver.  It was noted that the disease appeared to progress 
slowly, with symptoms often not appearing for 10 or 20 years.  
Another document stated that hepatitis C was usually spread 
through contact with blood or contaminated needles.  
Moreover, it was stated that while hepatitis C may cause only 
mild symptoms or none, 20 to 30 percent of chronic carriers 
developed cirrhosis within 10 years.  It was also stated that 
in a third of all hepatitis C cases, the source of the 
disease was unknown.

Also on file is an April 1998 statement from a Dr. Pimstone, 
who the veteran identified as his treating physician.  Dr. 
Pimstone stated that the veteran had hepatitis C, and that 
this disease was first identified in 1989.  Also, Dr. 
Pimstone stated that the disease was typically silent for 
decades before presentation.  In other statements on file, 
the veteran reported that Dr. Pimstone had been treating his 
hepatitis since November 1997.  The evidence on file, 
including the veteran's own statements, identified Dr. 
Pimstone as working at a VA outpatient clinic.

VA medical records are on file which cover the period from 
January to December 1998, which show treatment for hepatitis 
C with cirrhosis of the liver.  It is noted that the initial 
request was for all records since November 1997.  Nothing in 
these records related the veteran's hepatitis C with 
cirrhosis of the liver to his period of active duty.

In an October 1998 statement, the veteran's representative 
noted that he had spoken with the veteran about the fact that 
the service medical records could not confirm that he (the 
veteran) underwent blood replacement therapy at the time of 
the January 1965 hospitalization.  The veteran reported that 
he was told that he had received blood at the time, but was 
unconscious due to the concussion and did not personally 
remember receiving blood.  

At his October 1998 personal hearing, the veteran testified 
that he was given a blood transfusion after he was in a motor 
vehicle accident during service.  He also provided testimony 
about the current severity of his liver, including the fact 
that he was on the waiting list for a liver transplant.  On 
inquiry, the veteran testified that he had had several minor 
surgeries, in addition to the January 1965 motor vehicle 
accident, but never any blood transfusions besides the one 
during his active service.  He also testified that Dr. 
Pimstone had informed him that there was no way of ever 
knowing the exact origin of the hepatitis.  However, the 
likelihood of it being caused from blood contact was 99 
percent, and that the waiting period for it often is 30 
years.  The veteran stated that the only thing in his life 
that connected him to that was the in-service motor vehicle 
accident.  It is noted that the Hearing Officer informed the 
veteran that what Dr. Pimstone stated was, in effect, hearsay 
and that his opinion needed to be in writing.  The Hearing 
Officer also informed the veteran that the April 1998 
statement from Dr. Pimstone did not offer an opinion as to 
the etiology of the veteran's hepatitis C, and that he would 
wait a reasonable amount of time for any medical opinions 
that the veteran might want to submit.

In a January 1999 Supplemental Statement of the Case, the 
Hearing Officer confirmed and continued the denial of service 
connection for hepatitis C with cirrhosis of the liver as not 
well grounded.  Among other things, the Hearing Officer 
stated that the service medical records from 1965 disclosed 
that the veteran incurred a closed fracture of the right 
tibia which required casting and facial lacerations which did 
not require a blood transfusion.  The Hearing Officer also 
found that the claim was not well grounded because the 
veteran had not produced medical evidence sufficient to 
justify a belief in a fair and impartial individual that 
there exists a plausible basis to conclude that a causal 
relationship exists between his military service and his 
present chronic hepatitis, type C, with cirrhosis of the 
liver.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

It is also noted that service connection may also be 
established for certain diseases that were initially 
manifested, generally to a compensable degree of 10 percent 
or more, within a specified presumption period after 
separation from service.  This presumption period is 
generally within the first post-service year.  See 38 
U.S.C.A. §§ 1110, 1112(a), 1116, 1131, 1133(a), 1137; 38 
C.F.R. §§ 3.303(a), 3.306, 3.307 (1999).  This presumption 
includes chronic diseases such as cirrhosis of the liver, but 
not hepatitis C.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
An allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App 91. 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post- service symptomatology.  
This type of lay evidence, for purposes of well 
groundedness, will be presumed credible when it involves 
visible symptomatology that is not inherently incredible or 
beyond the competence of a lay person to observe.  Savage, 
supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well grounded.  Grottveit, 5 Vet. 
App. at 93.


Analysis.  As an initial matter, the Board notes that the 
evidence on file does not show that the veteran had cirrhosis 
of the liver to a compensable degree either during service or 
within the first year following his discharge from service.  
In fact, the evidence on file shows that the veteran was 
first diagnosed with hepatitis C, with cirrhosis of the 
liver, in 1997, which is more than 30 years after his 
discharge from active duty.  Therefore, he is not entitled to 
service connection on a presumptive basis.  Nevertheless, the 
veteran may still be entitled to a grant of service 
connection for his hepatitis C, with cirrhosis of the liver, 
if all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Initially, the Board finds that the test for well 
groundedness, as outlined by Savage, supra, does not apply in 
the instant case.  The veteran has acknowledged that he was 
not diagnosed or treated for hepatitis during service.  As 
noted above, the evidence on file shows that he was first 
diagnosed with hepatitis C more than 30 years after his 
discharge from service.  Further, the evidence on file shows 
that hepatitis C was unknown, in general, until 1989.  
Therefore, competent medical evidence is necessary in order 
to well ground the veteran's claim.  See Grottveit at 93; see 
also Savage v. Gober, 10 Vet. App. 488 (1997) (where the 
disability is of the type as to which lay observation is not 
competent to identify its existence, medical evidence, and 
not simply a showing of continuity of symptoms, is needed to 
provide a nexus between the veteran's in-service symptoms and 
the currently diagnosed disabilities).

In the instant case, the Board finds that the veteran's claim 
of entitlement to service connection for hepatitis C, with 
cirrhosis of the liver, is not well grounded.  

The Board acknowledges that the competent medical evidence on 
file shows that the veteran currently has hepatitis C, with 
cirrhosis of the liver.  However, no competent medical nexus 
evidence is on file which relates the disability to the 
veteran's period of active duty, including his account of a 
blood transfusion therein.  In fact, the Board notes that the 
service medical records clearly indicate that the veteran did 
not receive a blood transfusion during his period of active 
duty.  Granted, as a general rule, a veteran's account of 
what occurred during service is presumed credible for the 
purpose of determining whether his claim is well-grounded.  
Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 
Vet. App. 19, 21 (1993).  Nevertheless, in the instant case, 
the veteran cannot personally attest to the fact that he 
received a blood transfusion during service.  As noted in the 
October 1998 representative's statement, the veteran was 
reportedly unconscious at this point, and somebody later told 
him that he had received a blood transfusion. 

Even if the Board were to proceed on the assumption that the 
veteran did receive a blood transfusion, his claim is still 
not well grounded due to the lack of competent medical nexus 
evidence.  Although the veteran has stated that Dr. Pimstone 
informed him that the condition may be related to his 
purported in-service blood transfusion, no actual opinion 
from Dr. Pimstone to that effect is in the evidence on file.  
A lay person's account of what a medical professional 
purportedly said is simply too attenuated and inherently 
unreliable to constitute medical evidence.  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  Thus, this testimony is 
not entitled to probative value in the instant case.  

With respect to the medical treatise evidence submitted by 
the veteran, the Board notes that it has been held that a 
medical treatise which discusses the plausibility of a link 
between a current disability and the incurrence of an injury 
can be sufficient to meet the nexus requirement if the 
treatise evidence discusses the relationship between the two 
with a "degree of certainty such that . . . there is at least 
plausible causality based upon objective facts . . . "  
Wallin v. West, 11 Vet. App. 509, 514 (1998); citing Sacks v. 
West, 11 Vet. App. 314, 317 (1998).  In the instant case, the 
medical treatise evidence submitted by the veteran does not 
provide a relationship between the veteran's current 
hepatitis C, with cirrhosis of the liver, and his period of 
active duty with any degree of certainty so as to qualify as 
competent medical evidence.  As stated above, the medical 
treatise evidence has stated that the cause of hepatitis C is 
unknown in one third of the cases.  The medical treatise 
evidence also states that hepatitis C may be caused by 
contaminated needles, in addition to blood transfusions.  
Further, other forms of hepatitis may be caused by both 
alcohol and drug abuse.  In the instant case, the evidence on 
file shows that the veteran has a history of illicit drug and 
alcohol abuse.

The only other evidence to relate the veteran's hepatitis C, 
with cirrhosis of the liver, to his period of active duty are 
the veteran's own contentions.  Issues of medical diagnosis 
or medical causation require competent medical evidence in 
order to have probative value.  See Grottveit at 93.  Nothing 
on file shows that the veteran has the requisite knowledge, 
skill, experience, training, or education to render a medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, his contentions cannot well ground the 
claim.  Grottveit at 93; Caluza at 504.

For the reasons stated above, the Board concludes that the 
veteran's claim is not well grounded, and must be denied.  As 
the veteran has not submitted the evidence necessary for a 
well-grounded claim, a weighing of the merits of the claim is 
not warranted, and the reasonable doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

VA has neither the duty nor the authority to assist a 
claimant in the absence of a well-grounded claim.  Morton v. 
West, 12 Vet. App. 477 (1999); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 118 
S.Ct. 2348 (1998).  However, VA may, dependent on the facts 
of the case, have a duty to notify the veteran of the 
evidence needed to support his claim.  38 U.S.C.A. § 5103; 
see also Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  In 
the instant case, the Board finds that the RO has advised the 
veteran of the evidence necessary to well ground his claim, 
and the veteran has not indicated the existence of any 
pertinent evidence that has not already been obtained or 
requested that would well-ground his claim.  McKnight v. 
Brown, 131 F.3d 1483 (Fed.Cir. 1997); Epps, supra.  The only 
such evidence consists of the veteran's contentions that Dr. 
Pimstone informed him that the condition was related to 
service.  However, as mentioned above, the Hearing Officer 
informed the veteran that no such opinion was on file, 
recommended that the veteran actually obtain such an opinion, 
and kept the record open for a period of time in order to 
allow the veteran to actually obtain and submit such 
evidence.  No such evidence was ever received from the 
veteran.


ORDER

Entitlement to service connection for hepatitis C, with 
cirrhosis of the liver, is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

